The State




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 4, 2014

                                    No. 04-13-00629-CR

                                        Ismael CRUZ,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR5658
                          Honorable Ray Olivarri, Judge Presiding


                                       ORDER

       The State’s motion for extension of time to file the brief is GRANTED. Time is extended
to September 2, 2014.



                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court